Citation Nr: 9916438	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  91-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California

THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998), for back disability as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to November 1971; his discharge was Under Honorable 
Conditions.  His awards and decorations include the Combat 
Infantry Badge, Bronze Star Medal, two Air Medals with "V", 
Soldier's Medal, and two Purple Heart Medals.

The issue of entitlement to compensation benefits based on 
disability as a result of VA treatment was previously before 
the Board of Veterans' Appeals (Board) and remanded for 
additional development in October 1991.  The case has been 
returned to the Board for further appellate consideration.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed in 1989, and 
the Board will proceed on the basis that the more restrictive 
legislative changes do not apply to this matter.

The Board notes that the veteran's representative, in the VA 
Form 1-646, dated in January 1999, showed issues to include 
increased ratings for all service-connected disabilities, and 
service connection for arthritis of the cervical spine, both 
knees, and both shoulders.  A rating action in June 1996 
granted service connection for degenerative disease of the 
cervical spine, and right shoulder disability.  The 
noncompensable evaluations for the other service-connected 
disabilities were continued, and service connection for 
arthritis of both knees and left shoulder was denied.  The 
Board can find no timely notice of disagreement to this 
rating action, or any other evidence of development for the 
denied disorders.  It would appear that in fact the January 
1999 1-646, is a request for a claim for the stated 
disorders, and the RO's attention is directed thereto.


REMAND

This matter originally arose with the veteran's claim in 
1989, that his back disability was due to a spinal anesthesia 
administered during a hemorrhoidectomy in January 1989.  In 
November 1989 he underwent a spinal fusion and pedicle screw 
fixation with Steffe plate and screws from L4 to the sacrum.  
Surgery was performed in June 1990 for loose pedicle screws.  
The Board must point out that in the course of this appeal 
the veteran has effectively raised two potential theories of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151: (1) that he had additional back 
disability due to the spinal anesthesia in January 1989; and 
(2) that he had additional disability due to spinal surgery, 
including the use of pedicle screw fixation and a Steffe 
plate, in November 1989. 

The remand in January 1991 noted that the record contained 
some references to a back injury in 1988 or 1989.  The 
remand, among other requests, asked that the veteran provide 
information concerning prior back disability and treatment, 
including medical providers in Hawaii.  He did not respond.  
The current record contains a number of references to back 
injury and treatment prior to 1989.  While the duty to assist 
is neither optional nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always 
a one-way street; nor is it a "blind alley." Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) requires that the Board account for and assess 
the credibility of the veteran's evidentiary assertions.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board 
respectfully points out that the failure of the claimant to 
respond to this request for obviously pertinent information 
may compel the adjudicators and the Board to draw the obvious 
conclusion that this evidence would be adverse to the 
appellant's claim for VA benefits. 

The record discloses that the veteran was hospitalized in 
December 1992 and January 1993, with cryptococcal pneumonia.  
When examined by the VA in October 1995, the veteran reported 
cerebral spinal fluid leak following the first back surgery, 
corrected by the second back surgery.  

Evidence of record shows that the veteran was included in a 
tort claim against the Food and Drug Administration (FDA), in 
November 1995, in regard to the orthopedic bone screws used 
in his back surgery.  In December 1995 the veteran filed a 
claim under the provisions of 38 U.S.C.A. § 1151 based on 
operations in 1989 and 1990, alleging that the surgical 
procedure, specifically the orthopedic bone screws, was 
inappropriate and not approved by the FDA for spinal 
procedures.  He further maintained that a second operation 
was conducted in 1990 to stop fluid leakage from the spine, 
with subsequent development of cryptococcal pneumonia due to 
an infection.  The veteran's representative, in June 1996 
reported that the pedicel screw law suit was still pending, 
and that in February 1996 the veteran had been contacted to 
give a deposition regarding the surgery and/or residuals 
thereof.  

Based upon the information now in the record, it would appear 
that the evidence assembled in connection with the tort claim 
may contain relevant medical reports concerning the issue now 
before the Board.  Although the RO, in September 1998, 
secured an opinion as to whether the veteran had additional 
disability related to spinal surgery provided by VA in 
November 1989 and thereafter, neither that physician nor the 
physician who earlier provided an opinion, had available for 
review any relevant medical evidence assembled in connection 
with the tort claim.  Thus, the Board must reluctantly 
conclude that further development action is required to 
assure that the record is complete.  In addition, the 
opinions of record do not provide support for the theory of 
entitlement that a claimed additional back disability was 
causally related to the spinal anesthesia in January 1989.   
It is incumbent upon the claimant to present evidence that 
would serve to make this claim or theory of entitlement well 
grounded.  Given the facts of this case, that evidence would 
have to be competent medical evidence that he now has a back 
disability that was due to the spinal anesthesia.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of a relationship between his 
current back disability and VA medical 
treatment would be relevant.

2.  The RO should contact the veteran and 
again request that he provide information 
as to the circumstances of, and any 
treatment for, a back injury prior to 
June 1989.

3.  The RO should that appropriate action 
to obtain any medical evidence developed 
in connection with the tort claim 
concerning the pedicle screws that would 
be relevant to the veteran's claim for 
compensation benefits under 38 U.S.C.A. 
§ 1151.  In other words, to the extent 
possible, it is neither warranted nor 
desired that evidence that pertains to 
the specific circumstances of other 
litigants in the suite should be made 
part of the record in this matter.   The 
RO should also secure all pertinent 
nonmedical information pertaining to the 
veteran associated with that tort claim, 
including any deposition by the veteran, 
and copies of any legal determinations 
entered as to the disposition of the 
suite as they pertain to the claimant.  

4.  Following the above, the RO should 
reassess the status of the 1151 claim 
related to back surgery, and whether the 
1151 claim based on back disability 
related to a spinal is well-grounded.  If 
additional relevant evidence is 
developed, the RO should have that 
evidence reviewed by an appropriately 
qualified physician to determine whether 
any change would be warranted in the 
medical opinion now of record that the VA 
back surgery did not cause additional 
disability.  If the claim for benefits 
under 38 U.S.C.A. § 1151 based upon the 
theory of entitlement that spinal 
anesthesia in January 1989 is not well-
grounded, the veteran should be provided 
with appropriate information as to type 
of evidence necessary for a well-grounded 
claim.  If the claim is determined to be 
well grounded, the RO should secure an 
opinion as to relationship, if any, 
between the spinal anesthesia in January 
1989 and any current back disability.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
opinion cannot be provided without resort 
to speculation, it should be so noted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





